DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
Per correspondence received on 3/23/2021, claims 1, 10-11 and 20 were amended. Claims 2-3, 8-9, 12-13 and 18-19 were canceled. Claims 21-26 were newly added. Therefore, claims 1, 4-7, 10-11, 14-17 and 20-26 are pending for examination.

REASONS FOR ALLOWANCE

Claims 1 and 11 along with their respective dependent claims are allowed.

The following is the Examiner’s statement of reasons for allowance:
The prior art does not disclose a method of or system for automatic monitoring of a cooktop surface of a cooktop appliance including
an interactive assembly associated with the cooktop appliance, the first user interface displaying the image data of the cooktop surface;
responsive to determining the cookware item is present on the cooktop surface, providing, by the one or more processors, a second user interface for display on the image monitor of the interactive assembly, the second user interface displaying an enlarged image of the cookware item determining, by the one or more processors, occurrence of an event associated with the cookware item based, at least in part, on the image data;
responsive to determining occurrence of the event, initiating, by the one or more processors, a corrective action associated with resolving the event; and

While some of the claimed limitations are found at least individually in the prior art, there was no reference found or reasonable combination of references sufficient to meet the claimed invention as a whole. 

Conclusion                                                                                                                             
                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 9-5 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        


							/QUAN-ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684